 



Exhibit 10.2
AMENDMENT #5 TO SATELLITE SERVICE AGREEMENT
     THIS AMENDMENT #5 (“Amendment #5”) to the Satellite Service Agreement for
AMC-16 effective as of February 19, 2004, as amended by Amendment #1 effective
as of March 10, 2004, Amendment #2 effective as of April 30, 2004, Amendment #3
effective as of November 19, 2004, and Amendment #4 effective April 6, 2005
(collectively the “Original Agreement”), between SES Americom, Inc., as agent
for SES Americom California, Inc. (for the period prior to the In-Service Date)
and SES Americom Colorado, Inc. (for the period on and after the In-Service
Date), on the one hand, and EchoStar Satellite L.L.C. (“Customer”) ***, on the
other hand, is made effective as of June 20, 2005 (the “Amendment #5 Effective
Date”). All references to “SES Americom” herein shall include SES Americom
California, Inc., SES Americom Colorado, Inc., and SES Americom, Inc. as agent
for each. Defined terms used in this Amendment #5 have the meanings specified
herein or in the Original Agreement. The Original Agreement as amended by this
Amendment #5 is referred to as the “Agreement”.
     SES Americom and Customer agree to amend the Original Agreement in
accordance with the terms and conditions set forth below. ***
(2) General. Except as expressly modified herein, the Original Agreement shall
remain in full force and effect in accordance with its terms and conditions.

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 



--------------------------------------------------------------------------------



 



     This Amendment #5 contains the complete and exclusive understanding of the
parties with respect to the subject matter hereof and supersedes all prior
negotiations and agreements between the parties with respect thereto.

                      ECHOSTAR SATELLITE L.L.C.
  SES AMERICOM, INC., as agent for SES
   
          AMERICOM CALIFORNIA, INC.
    By: EchoStar DBS Corporation, its
  and SES AMERICOM COLORADO, INC.     sole member            
 
                    By:   By:        
 
                    (Signature)   (Signature)    
 
                   
Name:
          Name:        
 
                    (Typed or Printed Name)   (Typed or Printed Name)    
 
                   
Title:
          Title:        
 
                   

***
       

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 